Citation Nr: 0806399	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  05-36 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for hepatitis C.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for neuropathy of both 
feet.  

6.  Entitlement to service connection for rheumatoid 
arthritis.  

7.  Entitlement to service connection for tension headaches 
due to environmental hazards.  

8.  Entitlement to service connection for anxiety disorder 
(claimed as post-traumatic stress disorder (PTSD and memory 
loss)).  

9.  Entitlement to service connection for night sweats due to 
environmental hazards.  

10.  Entitlement to service connection for residuals of a 
burn injury to the left eye (claimed as blindness).  

11.  Entitlement to service connection for chronic fatigue 
syndrome due to environmental hazards (claimed as joint and 
muscle pains).  

12.  Entitlement to service connection for multiple 
arthralgias due to environmental hazards (claimed as joint 
and muscle pains).  

13.  Entitlement to service connection for unexplained 
illness due to exposure to Mustard gas.  

14.  Entitlement to service connection for pruritis, 
cellulitis, and condylomata due to environmental hazards 
(claimed as a skin condition).  

15.  Entitlement to service connection for a gastrointestinal 
hemorrhage due to esophageal varices.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran had periods of active duty from November 1983 to 
March 1984 and from September 1990 to June 1991, plus several 
years service in the National Guard ending in December 2001.  
The veteran's service personnel records do not reflect a 
period of active duty or active duty for training (ACDUTRA) 
in 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  

The veteran had previously appealed the RO's denial of 
service connection for a lumbar spine condition.  However, a 
rating decision in April 2007 granted service connection for 
degenerative joint disease of the lumbar spine, satisfying 
the veteran's appeal of that issue.  That issue, then, is no 
longer before the Board.  

The issues concerning service connection for bilateral 
hearing loss; tinnitus; hepatitis C; neuropathy of both feet; 
tension headaches; night sweats; chronic fatigue syndrome; 
multiple arthralgias; unexplained illness; pruritis, 
cellulitis, and condylomata; and gastrointestinal hemorrhage 
addressed in the REMAND portion of the decision below are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran's 
hypertension was first manifest during service or within one 
year thereafter or is otherwise attributable to a period of 
active duty of active duty for training (ACDUTRA).  

2.  The medical evidence does not show that the veteran 
currently has rheumatoid arthritis.  

3.  The medical evidence shows that the veteran does not 
currently have anxiety disorder, or PTSD, or memory loss that 
is due to service.  

4.  The medical evidence shows that the burn injury to his 
left eye the veteran sustained during service was acute and 
transitory, and healed without any chronic residuals.  


CONCLUSIONS OF LAW

1.  The criteria are not met for service connection for 
hypertension.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).  

2.  The criteria are not met for service connection for 
rheumatoid arthritis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).  

3.  The criteria are not met for service connection for PTSD, 
anxiety disorder, or memory loss.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).  

4.  The criteria are not met for service connection for 
residuals of a burn injury to the left eye.  38 U.S.C.A. 
§§ 1110, 1131, 507 (West 2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
hypertension or arthritis becomes manifest to a degree of 
10 percent within 1 year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A.  Hypertension 

The veteran's service medical records during his period of 
active duty in 1990 and 1991 are completely silent for 
elevated blood pressure readings or for a diagnosis of or 
treatment for hypertension.  Further, his service personnel 
records do not reflect a period of active duty or ACDUTRA in 
2001.  On a service department Report of Medical History in 
May 2001, it was noted that the veteran had hypertension and 
that he had started medication for it two months earlier; on 
examination at that time, his blood pressure was noted to be 
146/97, although no diagnosis of hypertension was listed by 
the examiner.  A private physician wrote in June 2002 that 
the veteran had hypertension, and subsequent treatment 
records also reflect his continued treatment for 
hypertension.  Another private physician wrote in June 2006 
that he had reviewed the veteran's entire claims file and 
noted that "[d]uring his period of active duty he suffered a 
variety of medical condition which includes ... hypertension 
...."  The Board observes that the latter private physician's 
statement appears to have been based on the May 2001 
examination report, which the records do not indicate was 
conducted during a period of active duty or ACDUTRA.  No 
other examiner has indicated that the veteran's hypertension 
began during his period of active service or is otherwise 
attributable to service.  Because the June 2006 examiner's 
statement that the veteran was treated for hypertension 
during a period of active duty was apparently based on the 
false premise that he in fact had active duty or ACDUTRA in 
May 2001 and that he was treated for hypertension during that 
period of service, the Board accords the statement no 
probative value.  Thus, no presumption applies to any 
hypertension he may have had at that time.  

Because the evidence does not show that the veteran's 
arterial hypertension was manifest during active service or 
within one year of his separation from active service in 
June 1991, the criteria are not met for service connection 
for hypertension, either on the basis of direct service 
incurrence or presumptive service connection.  

For the foregoing reasons, the claim for service connection 
for hypertension must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the current appeal.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

The record also indicates that the veteran has been diagnosed 
with portal hypertension, which resulted from his severe 
liver disease.  That disorder, which is unrelated to arterial 
hypertension, will be considered in conjunction with the 
issue relating to hepatitis C, which is a subject of the 
remand, below.  

B.  Rheumatoid arthritis 

The veteran's service medical records are silent for any 
mention of rheumatoid arthritis.  

The post-service private medical records contain a laboratory 
finding of an elevated rheumatoid factor in January 2002.  In 
August 2004, a private liver specialist wrote the veteran's 
private physician discussing treatment for his hepatitis C.  
The specialist stated that, "I have told the patient that if 
he truly has bona fide rheumatoid arthritis, that there is a 
risk that the interferon will exacerbate this condition.  I 
am concerned that the positive rheumatoid factor may be 
reflective of cryoglobulinemia and we will check these blood 
tests today."  The treatment records do not reflect the 
results of any further testing in this regard.  

It appears from the specialist's statement that a positive 
rheumatoid factor may not be diagnostic for rheumatoid 
arthritis.  In fact, she questioned whether it might be 
indicative of another disorder.  Indeed, she questioned 
whether the veteran in fact had rheumatoid arthritis.  
Further, no other examiner has listed a definite diagnosis of 
rheumatoid arthritis or of any form of arthritis for the 
veteran.  

Service connection for a disorder requires that the veteran 
currently have the claimed disorder.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303; see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Therefore, because the 
evidence does not show that the veteran has rheumatoid 
arthritis, service connection must be denied.  However, as 
the preponderance of the evidence is against the appellant's 
claim, the benefit-of-the-doubt doctrine is not applicable.  
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

C.  Anxiety disorder/PTSD/memory loss

Service connection for PTSD requires medical evidence 
diagnosing the 
condition; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

The veteran's service medical records are silent for 
complaint or treatment for any psychiatric disorder, except 
for the Report of Medical History completed in May 2001, 
which noted that he had difficulty falling asleep and staying 
asleep for the previous 10 years; no diagnosis of a 
psychiatric disorder was listed by that examiner.  An intake 
note by a counselor at a Veterans Outreach Center in November 
1999 indicates that the veteran reported having nightmares, 
intrusive thoughts of events in the combat area, sleep 
disturbance since 1997, headaches twice a week, irritable 
mood with verbal outbursts, feeling tired all the time, 
belief that he wouldn't live to see retirement, feelings of 
detachment from loved ones, diminished interest in 
activities, and reactivity to flies.  He described being 
exposed to enemy dead and dying, including camels with flies 
all over them. The counselor diagnosed PTSD and alcohol 
abuse.  

A treatment record dated in March 2004 stated that the 
veteran had difficulty concentrating and night sweats; no 
psychiatric diagnosis was assigned.  Another examiner later 
in March 2004 indicated that he had discussed VA services 
with the veteran and that he would be referred to a "future 
wellness" group regarding PTSD.  

A VA compensation examiner in July 2004 who reviewed the 
veteran's claims file described in detail his pertinent 
history and current psychiatric symptoms and manifestations.  
The veteran reported that, during service in the Gulf, he saw 
dead bodies and parts of dead bodies and that he developed 
PTSD as a result.  The examiner noted in particular that the 
veteran did not endorse symptoms of nightmares, persistent or 
distressing recollections, symptoms of mania, panic, 
estrangement, anhedonia, or amotivation.  Further, he stated 
that the traumatic events during service reported by the 
veteran did not rise to the level of satisfying the criteria 
of DSM-IV for a diagnosis of PTSD.  The examiner diagnosed 
only mild anxiety disorder and indicated that it was "not as 
likely as not" connected to his military service.  

The veteran has also claimed that he developed memory loss 
due to exposure to ionizing radiation while working with 
depleted uranium.  However, memory loss is not a radiological 
disease and his claimed exposure is not a radiation risk 
activity such that service connection may be presumed (see 
38 C.F.R. § 3.309(d)); and memory loss is not a radiological 
disease for which additional procedural development is 
required (see 38 C.F.R. § 3.311).  Moreover, there is no 
documentation that the veteran actually was exposed to 
depleted uranium or other source of ionizing radiation and no 
examiner has attributed his memory loss to exposure to 
ionizing radiation.  

Finally, memory loss is not a disability for which service 
connection may be granted.  Cf. Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  

In summary, the record does not show that the veteran 
currently has PTSD, anxiety disorder, or any other 
psychiatric disorder that is related to service.  Therefore, 
service connection must be denied.  

As the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

D.  Residuals of a left eye burn injury 

The veteran's service medical records document that he 
sustained periorbital burns and inflammation in July 1998 
when he was melting lead and some of it splashed into his 
left eye and eyelid.  The remaining service medical records 
are completely silent for any left eye symptoms or pertinent 
abnormal clinical findings.  

A VA eye examiner in July 2004 reviewed the veteran's claims 
file.  At that time, the veteran complained of trouble 
driving at night and of problems with glare.  On examination, 
the uncorrected visual acuity in his left eye was recorded as 
20/20 and there was no visual field defect.  The examiner was 
unable to appreciate any corneal scarring in either eye or 
other residual effects from the 1988 accident.  

While the service medical records clearly document the 
veteran's claimed eye injury in 1988, no medical records 
after the injury, in particular the current eye examination, 
reveal any residuals of that injury.  In the absence of any 
evidence of residual disability due to that injury, the Board 
finds that the eye injury in service was acute and transitory 
and healed without any chronic residuals.  Therefore, lacking 
evidence of a current disability, service connection must be 
denied.  

The benefit-of-the-doubt doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

In the present case, VA satisfied its duty to notify by means 
of an April 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  

The required notice was provided before the adverse decision 
in August 2004 and so there was no error in providing the 
required notice prior to the adverse decision.  Moreover, the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided before the August 
2004 rating decision did not address either the rating 
criteria or effective date provisions, the veteran was given 
such notice in June 2007.  Such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  

For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
veteran has been afforded several VA compensation 
examinations, and VA and private treatment records covering 
the entire period of the appeal have been received.  No 
further development action is necessary.  


ORDER

Service connection for hypertension is denied.  

Service connection for rheumatoid arthritis is denied.  

Service connection for anxiety disorder, PTSD, and memory 
loss is denied.  

Service connection for residuals of a burn injury to the left 
eye is denied.  


REMAND

The veteran has claimed service connection for bilateral 
hearing loss and tinnitus, and the record shows that a report 
from the Hyannis Health Stop in September 1991 states that he 
had a hearing loss for the high pitched tones, although it 
had not affected his ability to hear most of the speech 
sounds.  A subsequent request for additional records from 
Health Stop was reportedly returned by the Postal Service.  
The RO also wrote the veteran in July 2004, indicating that 
he would be scheduled for an examination to evaluate his 
hearing, but it does not appear that such an examination was 
scheduled.  In light of the above evidence, the veteran 
should be afforded an audiological examination with an 
opinion as to the etiology of any hearing loss or tinnitus 
found.  

In July 2004, the veteran was afforded a VA compensation 
examination to evaluate his claim for service connection for 
hepatitis C.  As noted by his attorney in his substantive 
appeal, received in November 2005, the VA examiner did not 
have the claims file to review and based his medical opinion 
concerning the etiology of the veteran's hepatitis C largely 
on history provided by the veteran, some of which is not 
borne out by the available medical records.  In addition, the 
medical opinions that are of record concerning the etiology 
of his hepatitis C are conflicting.  Therefore, an 
examination should be scheduled to obtain another medical 
opinion regarding the etiology of the veteran's hepatitis C 
that is based on a thorough review of the record and that 
considers each of the opinions that have already been 
obtained.  Further, examiners have variously attributed many 
of the veteran's other claimed symptoms and manifestations to 
his hepatitis C.  The opinion should also include 
consideration of all his claimed manifestations and should 
comment on the likelihood that they are due to his hepatitis 
C or are otherwise due to service.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all 
health care providers who have examined 
or treated him since August 2004 for 
hearing loss, tinnitus, and hepatitis C, 
as well as neuropathy of both feet, 
headaches, night sweats, fatigue, 
multiple arthralgias, pruritis, 
cellulitis, condylomata, gastrointestinal 
hemorrhage due to esophageal varices, and 
any unexplained illness, claimed as due 
to environmental hazards, including the 
address of each provider.  After 
obtaining any needed signed authorization 
forms, request copies of the records of 
all such treatment identified by the 
veteran.  

2.  Schedule the veteran for an 
audiologic examination.  Ask the examiner 
to provide a medical opinion as to the 
likelihood (i.e., 50 percent probability 
or greater) that any current hearing loss 
or tinnitus is attributable to service.  
The opinion should be supported by 
adequate rationale, including reference 
to evidence in the record.  

3.  Schedule the veteran for 
examination(s) to evaluate his hepatitis 
C, as well as his claimed neuropathy of 
both feet, headaches, night sweats, 
fatigue, multiple arthralgias, pruritis, 
cellulitis, condylomata, gastrointestinal 
hemorrhage due to esophageal varices, and 
unexplained illness.  The examiner(s) 
must review the claims file, in 
particular the opinions by previous 
examiners, both VA and non-VA.  Ask the 
examiner(s) to provide a medical opinion 
as to the likelihood (50 percent 
probability or greater) that the 
veteran's hepatitis C and each of his 
other claimed conditions and 
manifestations is attributable to an 
event that occurred prior to service, 
during service, or after service.  The 
opinion(s) should be supported by 
adequate rationale, including reference 
to evidence in the record.  


4.  Thereafter, readjudicate each of the 
veteran's service connection claims.  If 
any benefit sought on appeal remains 
denied, the veteran and his attorney 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


